Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s after final filed on 08/08/2022. 
Claims 1-28 are pending. 
Claims 1, 11 and 15 are independent. 


Response to Arguments
Applicant’s arguments, see pages 9-11, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-28 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of "Pulse width modulation inverters; Sang-Hoon Kim, in  Electric Motor Control, 2017" "https://www.sciencedirect.com/topics/engineering/sinusoidal-pulse-width-modulation".



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalbout et al. (US 2011/0106350) in view of "Pulse width modulation inverters; Sang-Hoon Kim, in  Electric Motor Control, 2017" "https://www.sciencedirect.com/topics/engineering/sinusoidal-pulse-width-modulation".

Re claim 1, Jalbout teaches (Figures 3A-6) a method of controlling an electric motor (Fig. 6; 630 electric motor), the method comprising:
receiving a duty cycle (torque duty cycles) for an electric motor to deliver a target torque (total torque 330) from the electric motor (Fig. 3; para 36);
generating a torque pulse train (para 28; pulse train is generated; Fig. 2) at least partially based on the received duty cycle including a first pulse (Fig. 3A; 310), second pulse (Fig. 3A; 315), and a third pulse (para 36), wherein at least one of: 
but fails to explicitly teach a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse, the first time being different from the second time, or 
the first pulse has a first torque and the second pulse has a second torque different from the first torque; and
pulsing the electric motor with the generated torque pulse train, the generated pulse train optimized to improve at least one of noise, vibration, or harshness of the electric motor.
Sang-Hoon Kim teaches (Fig. 7.31) a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse (see 7.2.2), the first time being different from the second time (see 7.2.2), or 
the first pulse has a first torque and the second pulse has a second torque different from the first torque (see 7.2.2); and
pulsing the electric motor with the generated torque pulse train (see 7.2.2),the generated pulse train optimized to improve at least one of noise (see 7.2.2), or harshness of the electric motor (see 7.2.2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Jalbout with the control device of Sang-Hoon Kim to provide voltage modulation every sampling interval with a fixed switching frequency (see Sang-Hoon; 7.2.2).

Re claim 2, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein generating the torque pulse train includes generating a pulse train having a range of 2 to 20 pulses (see Sang-Hoon; 7.2.2).

Re claim 3, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein generating the torque pulse train includes, the first time being different from the second time (see Sang-Hoon; 7.2.).

Re claim 4, Jalbout in view of Sang-Hoon teaches the method according to claim 3, wherein generating the torque pulse train includes generating the torque pulse train in which the first time is greater than the second time (see Sang-Hoon; 7.2.2).

Re claim 5, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein generating the torque pulse train includes the first pulse having a first torque (see Jalbout; para 36) and the second pulse having the second torque different from the first torque (see Jalbout; para 36; the torques are different from each other).

Re claim 6, Jalbout in view of Sang-Hoon teaches the method according to claim 5, wherein generating the torque pulse train includes generating the torque pulse train comprising a third pulse (see Jalbout; 320; Fig. 3A; para 36) having a third torque different from the first torque and the second torque (see Jalbout; para 36; third torque is different from the first and second torque).

Re claim 7, Jalbout in view of Sang-Hoon teaches the method according to claim 6, wherein generating the torque pulse train includes generating the torque pulse train in which a pulse torque of each pulse of the pulse train is within 10% of an average torque of the torque pulse train (see Sang-Hoon; 7.2.2).

Re claim 8, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein generating the torque pulse train includes generating the torque pulse train based at least partially on operating conditions of driven equipment (see Jalbout; para 36; based on the driving of the 4 wheels).

Re claim 9, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein generating the torque pulse train includes generating the torque pulse train in which each pulse of the torque pulse train has a pulse torque greater than the target torque (see Jalbout; para 26; discloses torque being greater than the c.sub.start).

Re claim 10, Jalbout in view of Sang-Hoon teaches the method according to claim 1, wherein pulsing the electric motor with the generated torque pulse train propels a vehicle (see Jalbout; para 36; the pulsing drives the wheels of the vehicle).

Re claim 11, Jalbout teaches (Figures 3A-6) a controller to operate an electric motor to rotate a driven component, the controller comprising:
a processor (Fig. 5; CPU 510; para 11 and 40); and
a memory (Flash memory; ROM, EEPROM, RAM..) including a program to cause the processor to (para 42):
generate a pulse train based at least partially on a received duty cycle, the torque pulse train including a first pulse, a second pulse, and a third pulse, (para 28; pulse train is generated; Fig. 2); wherein at least one of: 
but fails to explicitly teach a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse, the first time being different from the second time, or

the first pulse has a first torque and the second pulse has a second torque different from the first torque; and pulse an electric motor with the generated torque pulse train, the generated torque pulse train optimized to improve at least one of noise, vibration, or harshness of the electric motor to deliver a target torque.
Sang-Hoon teaches a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse, the first time being different from the second time (section 7.2.2), or
the first pulse has a first torque and the second pulse has a second torque different from the first torque (section 7.2.2); and pulse an electric motor with the generated torque pulse train (section 7.2.2),the generated pulse train optimized to improve at least one of noise (section 7.2.2), vibration (section 7.2.2), or harshness of the electric motor (section 7.2.2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Jalbout with the control device of Sang-Hoon Kim to provide voltage modulation every sampling interval with a fixed switching frequency (see Sang-Hoon; 7.2.2).

Re Claim 12, Jalbout in view of Sang-Hoon teaches the controller according to claim 11, wherein the processor generates the torque pulse train to include a range of 2 to 20 pulses (see Sang-Hoon; section 7.2.2).

Re claim 13, Jalbout in view of Sang-Hoon teaches the controller according to claim 11, wherein the memory includes a plurality of optimized torque pulse trains corresponding as a function of a received duty cycle (see Sang-Hoon; section 7.2.2).

Re claim 14, Jalbout in view of Sang-Hoon teaches a drive system comprising:
a structure having at least one resonant frequency (see Sang-Hoon; section 7.2.2);
a driven component (see Jalbout; Fig. 6; 640 wheels);
an electric motor (see Jalbout; 630; electric motor) fixed to the structure for rotating the driven component (See Jalbout; Fig. 6); and
a controller (see Jalbout; 670 Controller) according to claim 11.

Re claim 15, Jalbout teaches a method of controlling an electric motor, the method comprising:
a requested torque (total torque 330) for the electric motor to propel of a vehicle (para 36; the pulsing drives the wheels of the vehicle); and
and
pulsing the electric motor with the generated torque pulse train at a pulsed torque (para 10 and 26; “Pulses of Fixed Frequency Fixed Duration (FFFD) can be superior to pulse width modulation (PWM) and variable frequency pulses in providing very accurate power pulses for precision control. FFFD pulses supply nearly exact packets of power with each pulse, thus allowing an exact measure of power to the wheels in nearly identical packets, and thereby making full use of the force to the wheel before it breaks from the Cstart condition”) greater than the requested torque to deliver the requested torque (para 23 and 26; discloses torque being greater than the c.sub.start).
but fails to explicitly teach generating a torque pulse train at least partially based on the received duty cycle including a first pulse, a second pulse, and a third pulse, wherein at least one of:
a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse, the first time being different from the second time, or 
the first pulse has a first torque and the second pulse has a second torque different from the first torque.
Sang-hoon teaches (Fig. 7.31) generating a torque pulse train at least partially based on the received duty cycle including a first pulse, a second pulse, and a third pulse, wherein at least one of:
a first time is defined from a stop time of the first pulse to a start time of the second pulse and a second time is defined from the stop time of the second pulse to a start time of the third pulse (see Sang-Hoon; section 7.2.2), the first time being different from the second time (see Sang-Hoon; section 7.2.2), or 
the first pulse has a first torque and the second pulse has a second torque different from the first torque (see Sang-Hoon; section 7.2.2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Jalbout with the control device of Sang-Hoon Kim to provide voltage modulation every sampling interval with a fixed switching frequency (see Sang-Hoon; 7.2.2).

Re claim 16, Jalbout in view of Sang-Hoon teaches the method according to claim 15, wherein receiving the requested torque for the electric motor includes receiving (para 36) or calculating a duty cycle (torque duty cycles) for the electric motor to deliver the requested torque by pulsing the electric motor at an optimum efficiency point (para 36).


Re claim 17, Jalbout in view of Sang-Hoon teaches the method according to claim 16, further comprising generating a pulse torque train (see Sang-Hoon; section 7.2.2) at least partially based on the received duty cycle (see Sang-Hoon; section 7.2.2), wherein pulsing the electric motor at the pulsed torque includes pulsing the electric motor with the generated torque pulse train (see Sang-Hoon; section 7.2.2), wherein generated torque pulse train is optimized to improve at least one of noise, vibration, or harshness of the electric motor (see Sang-Hoon; section 7.2.2).

Re claim 18, Jalbout in view of Sang-Hoon teaches the method according to claim 17, wherein generating the torque pulse train includes generating the torque pulse train having a range of 2 to 20 pulses (see Sang-Hoon; section 7.2.2).

Re claim 19, Jalbout in view of Sang-Hoon teaches the method according to claim 17, wherein generating the torque pulse train includes generating the torque pulse train comprising a first pulse (see Sang-Hoon; section 7.2.2), a second pulse (see Sang-Hoon; section 7.2.2), and a third pulse (see Sang-Hoon; section 7.2.2), a first time defined from a stop time of the first pulse to a start time of the second pulse (see Sang-Hoon; section 7.2.2), a second time defined from a stop time of the second pulse to a start time of the third pulse (see Sang-Hoon; section 7.2.2), the first time being different from the second time (see Sang-Hoon; section 7.2.2).

Re claim 20, Jalbout in view of Sang-Hoon teaches the method according to claim 19, wherein generating the torque pulse train includes generating the torque pulse train in which the first time is greater than the second time (see Sang-Hoon; section 7.2.2).

Re claim 21, Jalbout in view of Sang-Hoon teaches the method according to claim 17, wherein generating the torque pulse train includes generating the torque pulse train comprising a first pulse (see Jalbout; Fig. 3A; 310) and a second pulse (see Jalbout; Fig. 3A; 315), the first pulse having a first torque (see Jalbout; para 36) and the second pulse having a second torque different from the first torque (see Jalbout; para 36; the torques are different from each other).

Re claim 22, Jalbout in view of Sang-Hoon teaches the method according to claim 21, wherein generating the torque pulse train includes generating the torque pulse train comprising a third pulse (see Jalbout; 320; Fig. 3A; para 36) having a third torque different from the first torque and the second torque (see Jalbout; para 36; third torque is different from the first and second torque).

Re claim 23, Jalbout in view of Sang-Hoon teaches the method according to claim 22, wherein generating the torque pulse train includes generating the torque pulse train in which a torque of each torque pulse of the pulse train is within 10% of an average torque of the pulse train (see Sang-Hoon; section 7.2.2).

Re claim 24, Jalbout in view of Sang-Hoon teaches the method according to claim 17, wherein generating the torque pulse train includes generating the torque pulse train based at least partially on operating conditions of driven equipment (see Jalbout; para 36; based on the driving of the 4 wheels).

Re claim 25, Jalbout in view of Sang-Hoon teaches the method according to claim 17, wherein generating the torque pulse train includes generating the torque pulse train in which each torque pulse of the pulse train has a pulse torque greater than the requested torque (see Jalbout; para 26; discloses torque being greater than the c.sub.start).

Re claim 26, Jalbout in view of Sang-Hoon teaches a controller to operate an electric motor to rotate a driven component, the controller comprising:
a processor (Fig. 5; CPU 510; para 11 and 40); and
a memory (Flash memory; ROM, EEPROM, RAM..) including a program (para 42) to cause the processor to:
execute the method of claim 15 to pulse the electric motor at a pulsed torque to rotate the driven component such that the driven component propels a vehicle (para 36; the pulsing drives the wheels of the vehicle).

Re claim 27, Jalbout teaches the controller according to claim 26, wherein the program further causes the processor to:
generate the torque pulse train based at least partially on the received duty cycle (see Jalbout; para 36; based on the driving of the 4 wheels); and
pulse the electric motor with the generated pulse train (para 28 discloses the pulses are used in conjunction of driving the wheels), but fails to explicitly teach the generated torque pulse train optimized to improve at least one of noise, vibration, or harshness of the electric motor to deliver a target torque.
Sang-Hoon teaches the generated pulse train optimized to improve at least one of noise (see Sang-Hoon; section 7.2.2), vibration (see Sang-Hoon; section 7.2.2), or harshness of the electric motor (see Sang-Hoon; section 7.2.2) to deliver a target torque (see Sang-Hoon; section 7.2.2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Jalbout with the control device of Sang-Hoon Kim to provide voltage modulation every sampling interval with a fixed switching frequency (see Sang-Hoon; 7.2.2).

Re claim 28, Jalbout teaches a drive system comprising:
a driven component (see Jalbout; Fig. 6; 640 wheels);
an electric motor (see Jalbout; 630; electric motor) fixed to the structure for rotating the driven component (See Jalbout; Fig. 6); and
a controller (see Jalbout; 670 Controller) according to claim 26.
but fails to explicitly teach a structure having at least one resonant frequency.
Sang-Hoon teaches a structure having at least one resonant frequency (see Sang-Hoon; section 7.2.2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Jalbout with the control device of Sang-Hoon Kim to provide voltage modulation every sampling interval with a fixed switching frequency (see Sang-Hoon; 7.2.2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                     

       /MUHAMMAD S ISLAM/       Primary Examiner, Art Unit 2846